Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the amended application filed on 10/12/2020.
After a thorough search and in view of Applicant’s arguments and the prior art, claims 1-5, 7-15 and 17-20 are allowed. 
Reasons for Allowance
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Savage (Pub. No. US 2018/0019869 A1) teaches a management controller/BMC distributing a message to discover a master of the group and receiving a message from the master. Savage Fig. 3, 304, 306 and ¶¶ [0035], [0037] & [0003].
The prior art of record Davenport (Pub. No. US 2016/0203017 A1) teaches BMCs obtaining files from their BMC peers. Davenport ¶ [0027]-[0029.
The prior art of record does not teach, suggest, or render obvious, all the limitations of the independent claims, as supported by Applicant’s specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).

Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
01/12/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        01/13/2021